Citation Nr: 1335985	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  09-22 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for a peptic ulcer, currently rated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to January 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this appeal in February 2013 and ordered clarification of the Veteran's address and choice of representative and a VA examination.  There has not been compliance with these orders and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As noted in the prior remand, there are several addresses noted for the Veteran.  He did not appear for a March 2010 VA examination to assess the severity of his peptic ulcer; however, there are two addresses listed on the VA examination request and a review of the file suggests that the Veteran's address has changed.  A November 2012 letter sent to a P.O. Box was returned because the P.O. Box had been closed.  

Pursuant to the remand, the Veteran was scheduled for a hearing in July 2013, but failed to appear.  Once again, it is not clear that the Veteran received the hearing notice.  Notice of the hearing was sent to the same P.O. Box that was previously reported to have been closed.  

There is an August 2012 statement and September 2012 claim from the Veteran on which he reports an address different from the P.O. Box.  Thus, further attempts should be made to obtain the Veteran's current address. 

There is no evidence any action was taken to schedule a VA examination after the February 2013 remand.

A review of the file indicates that the issue of representation remains uncertain.  Thus, clarification of representation should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's current address.  Evidence in the file indicates that the P.O. Box used to provide notice of a hearing after the previous remand from the Board was incorrect.  See the August 2012 statement and September 2012 claim.    

2.  Notify the Veteran of his representative options and clarify his choice of representative.  

3.  Then schedule the Veteran for an appropriate VA examination to assess the severity of his peptic ulcer. 

4.  After the Veteran has been afforded a VA examination, schedule the Veteran for a hearing, clarifying whether he would like a videoconference hearing or a travel board hearing.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative, if any, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


